DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered. 

Response to Amendment
3. 	This communication is in response to the RCE filed on 01/07/2021. The Examiner has acknowledged the amended Claims 1-4, 8-11, 15-18 and 21. No claims have been cancelled or added. Claims 1-21 are pending. 

Response to Arguments
4.	Applicant's Arguments (Remarks) filed on 12/14/2020 and entered on 01/07/2021 have been fully considered.

5.       	The rejections of Claims 1-21 under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn based on the further search conducted, in view of applicant’s amendment, and in light of applicant’s persuasive arguments based on the amendment.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Goel (US 8,327,250 B1) discloses verifying data integrity and parity consistency of data blocks in an array of mass storage devices includes retrieving a row parity algebraic signature and a diagonal parity algebraic signature for one or more data blocks, a row parity block and a diagonal parity block (Goel: [Abstract]), row parity may be calculated as the XOR of all the data sub-chunks that are at the same position in each of the data disks (Goel: [Col. 5 Lines: 44-46]), two algebraic signatures are computed based on the 4096 bytes of data. A Row-Parity signature is used with the corresponding Row-Parity information (Goel: [Col. 6 Lines: 1-3]), compares the result of the logical combination with the algebraic signature for the row parity block (Goel: [Col. 9 Lines: 20-22]), and a mismatch, it implies either bad data or bad parity and the storage server reverts to reading the entire contents of a stripe to explicitly verify checksum and parity consistency (Goel: [Col. 9 Lines: 43-46]).
Another prior art of record, Ito (US 2008/0184067 A1) teaches an apparatus for recovering data in the case of single or double failures of N partial data blocks (Ito: [Abstract]), generation of parities and data recovery computation performed by the computation circuit 22 (Ito: ¶ [0050]), second parity Q is generated, as shown in FIG. 3, by weighting the string data (symbols) D0 through D13 in the data disk units 10-1 through 10-14, respectively, by means of Galois field product computation and by computing XOR of the resulting weighted data, as in equation (1) (Ito: ¶ [0051]),  and obtains product computation results from the Galois field product computation table 20 and calculates the parity Q by performing XOR computation (Ito: ¶ [0056]), and the RAID controller 12 obtains the product computation results from the Galois field product computation table 20 and executes XOR computation according to equation (17) to recover data Dj, and also executes XOR computation according to equation (18) to recover data Di (Ito: ¶ [0058]).

checksum of all data elements in a row of the full stride, and a column checksum element calculated as a checksum of all data elements in a column of the full stride (O'Connor: [Abstract]), row checksum element is calculated by the checksum calculation logic 128 as a checksum of all data elements in a row of the full stride…, Row and column checksums are calculated for each row and column of data elements in the full stride…, Row and column checksums are calculated for
each row and column of data elements in the full stride (O'Connor: ¶ [0054]), when old data in a data element of a full stride is replaced with new data, a new row checksum is calculated as an XOR summation of the old row checksum, the new data, and the old data, when the old row checksum is calculated as an XOR summation (O'Connor: ¶ [0056]), and a check is performed by the failure detection logic 130 to detect the presence of one or more HDD failures in the array of HDDs and determine the number of failures in a full stride containing the one or more HDD failures (O'Connor: ¶ [0057]).
However, with respect to independent Claims 1, 8 and 15, the prior art of record fails to disclose at least the following limitations and the combination of features recited thereon:
each sum of data chunks in the sums of data chunks is created by adding, for each respective failure domain storing data chunks, one data chunk from each different stripe in a plurality of stripes; and 
only one sum of data chunks is received for each respective failure domain storing data chunks; and
each sum of parity chunks in the sums of parity chunks is created by adding, for each respective failure domain storing parity chunks, one parity chunk from each different stripe in the plurality of stripes; and 
only one sum of parity chunks is received for each respective failure domain storing parity chunks.


7.	Independent Claims 1, 8 and 15 are allowed based on the further search conducted, reasons discussed above, and applicant’s amendment and applicant’s persuasive arguments based on the amendment. Dependent Claims 2-7, 9-14 and 16-21 are allowed based on their respective dependence from Claims 1, 8 and 15. Allowed claims are renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

	                                                                                                                                                                                           /ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-28-2021